Citation Nr: 0829510	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-39 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
August 1990.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which continued a 10 percent rating for degenerative joint 
disease of the left knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for degenerative joint 
disease of the left knee.  In a statement dated August 7, 
2008, the veteran's representative indicated that the 
veteran's service connected degenerative joint disease of the 
left knee has increased in severity since his evaluation in 
June 2004.  

Additional development is necessary to resolve the veteran's 
claim.  In his appeal to the Board in December 2005 the 
veteran indicated that MRI results from Providence Hospital 
demonstrate that changes have occurred post-knee surgery and 
a new tear may be present.  In October 2005 David Haynes, 
M.D. references a December 2005 MRI and notes this MRI 
indicated post-operative changes in the medial meniscus and 
the possibility of coexisting new posterior horn medial 
meniscal tear.  A VA progress note from November 2005 also 
references an MRI the veteran had performed in the private 
sector showing post-operative changes in the medial meniscus.  
The RO did not request the MRI record from this private 
facility.   

The veteran also noted in a July 2007 statement in support of 
his claim that he has been issued a brace for "instability 
and arthritis."  The veteran's representative suggested that 
this recommendation came from a VA physician.  Again, the RO 
did not request the record indicating that the veteran was 
issued a knee brace.  

The RO should request these records from the private facility 
and the VA facility. 
Also, as the veteran has presented evidence that his left 
knee disability has worsened since he was last evaluated by 
VA in 2004, he should be provided another VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VA notice letter 
that satisfied Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) regarding his 
increased rating claims for degenerative 
joint disease of the left knee.  The 
letter should inform the veteran to submit 
evidence demonstrating a worsening of 
disability and the effect the worsening 
has on the veteran's employment and 
everyday life.  The letter also should 
include a copy of 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

2. Send the veteran a request to provide 
the names of the facilities, addresses, 
and dates of treatment, for the referenced 
MRI and recommendation that the veteran be 
issued a brace. 

3. Obtain all available medical records 
from VA and private medical facilities 
identified by the veteran.

4. After completion of the above, schedule 
the veteran for an orthopedic examination 
by a physician to determine the present 
severity of his degenerative joint disease 
of the left knee.  The claims file, 
including all medical records obtained 
subsequent to this Remand should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

(a) The examiner should describe all 
symptomatology due to the veteran's 
service-connected left knee disability, 
including any limitations in range of 
motion and/or instability.  

(b) In reporting the results of range of 
motion testing, the examiner should 
specifically identify any motion 
accompanied by pain; and to the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

(c) The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected left knee 
disability on his ability to work.  

A complete rationale for all opinions 
expressed should be provided.  

5. Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re-
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




